Citation Nr: 1530063	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-19 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the San Juan, Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Montgomery, Alabama RO has jurisdiction over the Veteran's claim.  

The Veteran testified before the undersigned Veterans Law Judge during a Board videoconference hearing in September 2011; a transcript of that hearing has been associated with the claims file.  This matter was previously before the Board in November 2011, at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Board finds that remand is warranted for a further VA opinion.  In this regard, a March 2012 VA examiner found that the Veteran's preexisting mental disorders were a precursor to his current diagnosis of schizoaffective disorder.  The examiner noted the preexistence of a mood disorder and psychotic symptoms.  The examiner further noted that the Veteran's mental disorder did not permanently increase in severity during his military service.  The examiner relied on the fact that the Veteran did not seek mental health treatment in service.  However, this was incorrect, as the Veteran's service treatment records include a July 1996 psychiatric hospitalization and treatment.  

Thus, the same VA examiner offered a new opinion, in light of this new evidence in April 2013.  The VA examiner again found that the Veteran's mental disorder preexisted and did not permanently increase in service.  The examiner found that the Veteran functioned better psychiatrically during his active duty than before or after his service.  The examiner noted that prior to service, the Veteran was diagnosed with polysubstance abuse, personality disorder, and a psychotic disorder, while in service he was found to have only adjustment disorder, which was less severe.  

The Board finds that a new VA opinion is warranted, as the VA examiner did not apply the correct standard in considering whether the Veteran's condition was aggravated by service.  Additionally, the Board finds that since service, the Veteran has had several psychiatric diagnoses, in addition to schizoaffective disorder, such as mood disorder, anxiety, delusional disorder, psychosis and possible mixed bipolar disorder.  Thus, the VA examiner must consider whether any of these diagnoses are related to the Veteran's military service or his preexisting psychiatric conditions.  

Furthermore, the VA examiner did not address the Veteran's reports of verbal abuse and being singled out by his platoon leader in service and whether such had an effect on his psychiatric condition.  VA treatment records dated in August 2011 noted that the stress of the military may have contributed to the Veteran' psychiatric condition, as "these types of breaks occur during military service or when individuals go to college."  Thus, remand is warranted for a new VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his psychiatric disorders and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a new psychiatric examination.  The examiner must interview the Veteran as to the history and the onset of his symptoms.  The claims file must be provided to the examiner (to include a copy of this Remand), the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

Following a review of the record, the examiner must identify any acquired psychiatric disorder diagnosed at any time from April 2007 (date of claim) to the present time.  

The examiner must then offer the following opinions for each such diagnosis:

(A)  Did such disorder clearly and unmistakably pre-exist the Veteran's military service? 

(i)  If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did NOT undergo an increase in the underlying pathology during service?  If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease? 

(ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service?  The examiner must consider the Veteran's statements regarding verbal and physical abuse at the hands of his platoon leader in service, which is documented in his service treatment records as well.  

(C)  Is any such disorder considered an additional disability due to disease or injury superimposed upon the Veteran's mental disorder that existed prior to service? 

A detailed rationale for all opinions given should be provided.  

4.  Thereafter, readjudicate the claim on appeal.  If the benefits sought are not granted in full, provide the Veteran with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




